Exhibit 10.2

CONSENT AND AMENDMENT NO. 1 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT



This CONSENT AND AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of July 24, 2008 (this "Amendment"), is entered into by and
among GOTTSCHALKS INC., a Delaware corporation ("Borrower"), GENERAL ELECTRIC
CAPITAL CORPORATION, a Delaware corporation, for itself, as a Lender, and as
Agent for Lenders; THE CIT GROUP/BUSINESS CREDIT, INC., for itself, as a Lender,
and as syndication agent for the Lenders ("Syndication Agent"); and the other
Lenders signatory hereto.

W I T N E S S E T H

WHEREAS, Borrower, Agent, Syndication Agent, and the Lenders are parties to that
certain Second Amended and Restated Credit Agreement dated as of September 26,
2007 (as from time to time amended, restated, supplemented or otherwise
modified, the "Credit Agreement");

WHEREAS, pursuant to Section 6.19(c) of the Credit Agreement, Borrower is
prohibited from amending the New Subordinated Note without the written consent
of the Agent and Requisite Lenders;

WHEREAS, Borrower has requested that Agent and the Requisite Lenders consent to
the amendment of the New Subordinated Note on the terms set forth in Exhibit A
hereto (the "Note Amendment") and amend the terms of the Credit Agreement as set
forth herein;

WHEREAS, subject to the satisfaction of the terms and conditions set forth
herein, Agent and the Requisite Lenders are willing to grant the Borrower's
request.

NOW THEREFORE, in consideration of the premises, and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree upon the terms and conditions set
forth herein as follows:

Relation to Credit Agreement; Definitions. This Amendment constitutes an
integral part of the Credit Agreement and shall be deemed to be a Loan Document
for all purposes. From and after the Amendment No. 1 Effective Date, each
reference in the Credit Agreement to "this Agreement," "hereunder," "hereof," or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to "the Credit Agreement," "thereunder," "thereof" or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as amended hereby. Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement or Annex A thereto.

Consent. Upon, and subject to, the satisfaction of each of the conditions set
forth in Section 8 hereto, Agent and the Requisite Lenders hereby consent to the
Note Amendment, it being understood and agreed that such consent shall not be
deemed to permit any payment under the New Subordinated Note as amended by the
Note Amendment except in accordance with the terms of the Credit Agreement.

Amendments to the Credit Agreement.

--------------------------------------------------------------------------------



 a. Section 6.19(c) of the Credit Agreement is hereby amended and restated to
    read as follows:

    "(c) Unless consented to by Agent and Requisite Lenders in writing, no
    Credit Party shall change or amend the terms of the New Subordinated Note;
    provided, that, the New Subordinated Note may be amended (i) solely to
    remove any restriction on making any full or partial prepayment of such
    note, prior to the Commitment Termination Date, to the extent such payment
    is otherwise permitted under the terms of this Agreement and (ii) with the
    consent of Agent, in a manner which is not adverse, in any way, to the
    rights and interests of the Agent and Lenders."

    Annex A to the Credit Agreement is hereby amended by adding the following
    defined terms in proper alphabetical order:

    " "Amendment No. 1" means that certain Consent and Amendment No. 1 to Second
    Amended and Restated Credit Agreement dated as of July __, 2008, by and
    among Borrower, Agent, Syndication Agent, and the Lenders signatory
    thereto."

    " "Amendment No. 1 Effective Date" means the date on which Amendment No. 1
    becomes effective upon the satisfaction in full, in the judgment of Agent,
    of each of the conditions set forth therein."

    Annex A to the Credit Agreement is hereby further amended by amending and
    restating the following definitions in their entirety as follows:

" "Loan Documents" means the Agreement, Amendment No. 1, the Notes, the
Collateral Documents, the Master Standby Agreement, the Master Documentary
Agreement, the Collateral Access Agreements, and all other agreements,
instruments, documents and certificates identified in the Closing Checklist
executed and delivered to, or in favor of, Agent or any Lenders and including
all other pledges, powers of attorney, consents, assignments, contracts,
notices, letter of credit agreements and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Credit Party or any
employee of any Credit Party, and delivered to Agent or any Lender in connection
with the Agreement or the transactions contemplated thereby. Any reference in
the Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative."

" "New Subordinated Note" means the Non-Negotiable Subordinated Unsecured Note
Due May 30, 2009 dated December 7, 2004 issued by Borrower in favor of The
Harris Company in an aggregate original principal amount of $22,179,598.00, as
amended by that certain Allonge to Non-Negotiable, Subordinated Note Due May 30,
2009, between Borrower and The Harris Company, and as further amended from time
to time in accordance with this Agreement."

Representations and Warranties. To induce Agent and the Requisite Lenders to
enter into this Amendment, Borrower hereby represent and warrant that:

2

--------------------------------------------------------------------------------

The execution, delivery and performance of this Amendment and the performance of
the Credit Agreement, as amended by this Amendment, by Borrower: (a) are within
Borrower's organizational power; (b) have been duly authorized by all necessary
or proper action; (c) do not contravene any provision of Borrower's charter or
bylaws or equivalent organizational documents; (d) do not violate any law or
regulation, or any order or decree of any court or Governmental Authority; (e)
do not conflict with or result in the breach or termination of, constitute a
default under or accelerate or permit the acceleration of any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which Borrower is a party or by which Borrower or any of its
property is bound; (f) do not result in the creation or imposition of any Lien
upon any of the property of Borrower other than those in favor of Agent pursuant
to the Loan Documents; and (g) do not require the consent or approval of any
Governmental Authority or any other Person.

This Amendment has been duly executed and delivered by or on behalf of Borrower.

This Amendment constitutes a legal, valid and binding obligation of Borrower
enforceable against Borrower in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' rights generally
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

No Default or Event of Default has occurred and is continuing after giving
effect to this Amendment.

No action, claim or proceeding is now pending or, to the knowledge of Borrower,
threatened against Borrower, at law, in equity or otherwise, before any court,
board, commission, agency or instrumentality of any federal, state, or local
government or of any agency or subdivision thereof, or before any arbitrator or
panel of arbitrators, (i) which challenges Borrower's right, power, or
competence to enter into this Amendment or, to the extent applicable, perform
any of its obligations under this Amendment, the Credit Agreement as amended
hereby or any other Loan Document, or the validity or enforceability of this
Amendment, the Credit Agreement as amended hereby or any other Loan Document or
any action taken under this Amendment, the Credit Agreement as amended hereby or
any other Loan Document or (ii) which if determined adversely, is reasonably
likely to have or result in a Material Adverse Effect after giving effect to
this Amendment. To the knowledge of Borrower, there does not exist a state of
facts which is reasonably likely to give rise to such proceedings.

The representations and warranties of the Borrower contained in the Credit
Agreement and each other Loan Document shall be true and correct on and as of
the Amendment No. 1 Effective Date with the same effect as if such
representations and warranties had been made on and as of such date, except that
any such representation or warranty which is expressly made only as of a
specified date need be true only as of such date.

No Other Amendments. Except for the consent set forth in Section 2 of this
Amendment and the amendments set forth in Section 3 of this Amendment, the
Credit Agreement shall be unmodified and shall continue to be in full force and
effect in accordance with its terms. Except as expressly set forth herein, this
Amendment shall not be deemed a waiver of any term or condition of

3

--------------------------------------------------------------------------------



any Loan Document and shall not be deemed to prejudice any right or rights which
Agent, for itself and Lenders, may now have or may have in the future under or
in connection with any Loan Document or any of the instruments or agreements
referred to therein, as the same may be amended from time to time. The consent
set forth in Section 2 of this Amendment is limited to the precise terms
thereof, and Agent and the Lenders are not obligated to consider or consent to
any additional request by Borrower for any other consent, waiver, forbearance or
amendment with respect to this Amendment or any other Loan Document.

Waiver of Claims. Each Credit Party, each of their successors-in-title, legal
representatives and assignees and, to the extent the same is claimed by right
of, through or under any Credit Party, for their past, present and future
employees, agents, representatives, officers, directors, shareholders, and
trustees, does hereby forever remise, release and discharge the Agent and each
Lender and each of their respective successors-in-title, legal representatives
and assignees, past, present and future officers, directors, shareholders,
trustees, agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom the Agent or any Lender
would be liable if such persons or entities were found to be liable to any
Credit Party, or any of them (collectively hereinafter the "Lender Parties"),
from any and all manner of action and actions, cause and causes of action,
claims, charges, demands, counterclaims, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, damages, judgments, expenses, executions, liens, claims of liens,
claims of costs, penalties, attorneys' fees, or any other compensation, recovery
or relief on account of any liability, obligation, demand or cause of action of
whatever nature relating to, arising out of or in connection with the Credit
Agreement or any other Loan Document, including but not limited to, acts,
omissions to act, actions, negotiations, discussions and events resulting in the
finalization and execution of this Amendment, as, among and between the Borrower
and the Lender Parties, such claims whether now accrued and whether now known or
hereafter discovered from the beginning of time through the date hereof.

Each Credit Party hereby knowingly, voluntarily, intentionally and expressly
waives and relinquishes any and all rights and benefits that it may have under
any law of any state or territory of the United States or any foreign country or
principle of common law that provides, or is similar or analogous thereto, as
follows:

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."

Each Credit Party hereby acknowledges that the foregoing waiver was separately
bargained for and is an essential term of this Amendment, without which the
consideration would not have been given by the Agent and the Lenders to the
Borrower. As to each and every claim released hereunder, each Credit Party
hereby represents that it has received the advice of legal counsel with regard
to the releases contained herein.

Expenses. Borrower hereby reconfirms its obligations pursuant to Section 11.3 of
the Credit Agreement to pay and reimburse Agent for all reasonable costs and
expenses (including, without limitation, reasonable fees of counsel) incurred in
connection with the negotiation, preparation,

4

--------------------------------------------------------------------------------



execution and delivery of this Amendment and all other documents and instruments
delivered in connection herewith.

Effectiveness. This Amendment shall be deemed effective as of the date set forth
above (the "Amendment No. 1 Effective Date") only upon satisfaction in full in
the judgment of the Agent of each of the following conditions:

Documents. Agent shall have received this Amendment, duly executed by the
parties hereto, and the same shall be in full force and effect; and

No Material Adverse Effect. No event or circumstance shall have occurred which
could reasonably be expected to have a Material Adverse Effect.

GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Counterparts. This Amendment may be executed by the parties hereto on any number
of separate counterparts and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telefacsimile shall be equally as effective as
delivery of an original executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by telefacsimile also shall
deliver an original executed counterpart of this Amendment, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

GOTTSCHALKS INC.

By: /s/ J. Gregory Ambro
Name: J. Gregory Ambro
Title: Executive Vice President and
Chief Operating Officer

 

 

 

--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL
CORPORATION,


as Agent and as a Lender

By: /s/ Charles Chiodo
Name: Charles Chiodo
Title: Its Duly Authorized Signatory

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THE CIT GROUP/BUSINESS CREDIT, INC.,


as Lender

By: /s/ Adrian Avalos
Name: Adrian Avalos
Title: Vice President

 

 

 

--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, LLC,


as Lender

By: /s/ Connie Liu
Name: Connie Liu
Title: Assistant Vice President

 

 

 

--------------------------------------------------------------------------------

LASALLE RETAIL FINANCE, a division of
LASALLE BUSINESS CREDIT, LLC, as agent for
STANDARD FEDERAL BANK NATIONAL
ASSOCIATION N.A.,


as Lender

By: /s/ Jai M. Alexander
Name: Jai M. Alexander
Title: Officer

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A

Note Amendment

See attached.

--------------------------------------------------------------------------------

